             Case 1:19-cv-02339 Document 1 Filed 08/02/19 Page 1 of 6



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA              )
  c/o U.S. Attorney’s Office          )
      Civil Division                  )
      555 4th Street, NW              )
      Washington, D.C. 20530          )
                                      )
                   Plaintiff,         )
                                      )            Civil Action No. 19-2339
           v.                         )
                                      )
MICHAEL M. WILSON, also known         )
    as Michael J. Wilson              )
    1501 Crystal Dr., Apt. 529        )
    Arlington, VA 22202               )
    4643 Q Street, NW                 )
    Washington, D.C. 20007            )
    Business                          )
    Dr. Michael M. Wilson, M.D., J.D. )
       and Associates                 )
    2200 Pennsylvania Avenue, NW      )
    Fourth Floor, East                )
    Washington, D.C. 20037            )
                   Defendant.         )
                                      )

                                      COMPLAINT
                      (On Defaulted Health Education Assistance Loans)

       The United States of America, on behalf of the U.S. Department of Health and Human

Services, by and through counsel, the United States Attorney for the District of Columbia,

advances this suit, under the authority of Sections 710-720 of the Public Health Service Act,

codified at 42 U.S.C. § 292 f-p. This suit seeks recovery of statutory damages for breach of the

Defendant’s Health Education Assistance Loans (HEAL) obligations.
             Case 1:19-cv-02339 Document 1 Filed 08/02/19 Page 2 of 6



                   NATURE OF CLAIM, JURISDICTION, AND VENUE

       1.      This is an action for breach of contract for the Defendant’s default on HEAL

obligations owed to the United States.

       2.      Jurisdiction. This Court has jurisdiction pursuant to 28 U.S.C. § 1345.

       3.      Venue. The Defendant and the U.S. Department of Health and Human Services

(HHS), the initiator and beneficiary of this claim, both reside in the District of Columbia. In

addition, this claim rests on agreements executed in the District of Columbia, which is also the

location of collection efforts. Therefore, venue lies in this Court pursuant to 28 U.S.C. § 1391.

                                         THE PARTIES

       4.      The Defendant, Dr. Michael M. Wilson, M.D., also known as Michael J. Wilson,

is a practicing attorney, who also graduated from medical school and who engages in medical

malpractice and product liability litigation in the Washington Metropolitan Area. His practice

does business as The Law Offices of Dr. Michael M. Wilson M.D., J.D. & Associates, 2200

Pennsylvania Avenue, NW, 4th Floor East Tower, Washington, D.C. According to the practice’s

website, https://www.wilsonlaw.com/, “[the] Washington D.C. medical malpractice law firm has

recovered more than $100 million for deserving clients.” Public records reflect that he resides in

Arlington, Virginia, but has property interests in the District of Columbia.

       5.      The United States of America, which is represented by the United States Attorney

for the District of Columbia, is advancing this lawsuit on behalf of the U.S. Department of Health

and Human Services (“HHS”), which insured the Defendant’s HEAL loan. Although HHS was

not the original lender, it is the loan’s guarantor and paid the lender the full amount of the

Defendant’s indebtedness, with interest, and received assignment of the original promissory note.




                                                 2
             Case 1:19-cv-02339 Document 1 Filed 08/02/19 Page 3 of 6



                                 BACKGROUND SUMMARY

       6.      On May 1, 1997, Defendant Michael Moureau Wilson signed a promissory note

consolidating eight of his existing student loans, made between July 1982 and January 1986 by the

Student Loan Marketing Association (“Sallie Mae”), into one HEAL agreement. The consolidated

loans totaled approximately $73,820, and the final HEAL obligation totaled $250,805.99. When

the Defendant later defaulted on this HEAL commitment, Sallie Mae filed an insurance claim with

HHS for the then $361,858.15 in indebtedness, including accrued interest. HHS paid this claim

on February 11, 2013, and received an assignment of the promissory note.

       7.      By letter dated February 22, 2013, HHS notified Defendant that the previous holder

of the HEAL promissory note had placed his loan in default and assigned the note to the United

States Government. See Copy of Promissory Note, attached as Exhibit A; see also Certificate of

Indebtedness (“COI”), attached as Exhibit B.

       8.      By letter dated April 29, 2013, HHS informed the Defendant that it had referred his

account to a private collection agency. HHS’s letter cautioned the Defendant that unless he paid

the obligation in full, or entered into a repayment agreement, HHS would refer the account to the

U.S. Department of Justice (“DOJ”) for enforced collection.

       9.      By letters dated May 31, 2013, and March 9, 2018, HHS also advised the Defendant

that his account was delinquent. In these letters, HHS provided notice to the Defendant of its intent

to refer his debt to other Federal agencies for the purpose of administrative offset, which could

have included federal tax refund offset, salary offset, wage garnishment, and other federal or state

agency payments. HHS alerted him that paying the debt in full or entering into a repayment

agreement would terminate administrative offset.




                                                 3
             Case 1:19-cv-02339 Document 1 Filed 08/02/19 Page 4 of 6



       10.     On or about February 10, 2017, and March 13, 2018, HHS again advised the

Defendant that his failure to resolve his delinquent debt within sixty days would result in HHS

referring his case to DOJ for enforced collection. The Defendant has not responded. To date,

Defendant has only paid $482.96 toward his outstanding indebtedness.

       11.     Repeated attempts by HHS to establish an acceptable repayment agreement have

been unsuccessful. Accordingly, HHS now having referred the debt to DOJ, the U.S. Attorney’s

Office must advance this claim for breach of contract to enforce the obligation.

       12.     Pursuant to 42 U.S.C. § 254o (b)(1), the United States is entitled to recover damages

equaling three times the total award (plus interest), proportionately reduced for creditable service

performed. The Defendant has not performed any National Health Service Corps (NHSC) service.

Under the terms of the loan, the Defendant should have paid the debt by January 4, 2007. The

United States now seeks a judgment against the Defendant for the full amount of the debt, treble

damages, interest and such other relief as is just and proper.

                                             The Debt

       13.     The debt owed the United States (after application of all prior payments, credits

and offsets), as of May 17, 2019, is as follows:


               Current Principal                                     $ 447,465.44
               Current Accrued Interest                              $ 6,405.50
               Total Due                                             $ 453,870.94
               Interest through Date                                  05/17/2019
               Interest Rate                                              5.500%
               Daily Interest Accrual                                $      67.43
               Total Payments Paid                                   $    482.96

       The Certificate of Indebtedness (COI) shows the total owed to date, excluding attorney’s

fees. The principal balance and the interest balance shown on the COI are correct as of the date of




                                                   4
                Case 1:19-cv-02339 Document 1 Filed 08/02/19 Page 5 of 6



the Certificate, after application of all prior payments, credits, and offsets. Prejudgment interest

accrues at the rate of 5.500% per annum.

                          COUNT I – BREACH OF PROMISSORY NOTE

        14.      Plaintiff incorporates by reference paragraphs 1 through 13 of this Complaint.

        15.      On May 1, 1997, Sallie Mae and the Defendant (hereinafter “the Parties”) entered

a valid and enforceable written contract, described interchangeably as either a “Promissory Note”

or a “Loan” (attached as Exhibit A). The Parties exchanged good and valuable consideration; that

is, according to the terms of the promissory note, Sallie Mae loaned the Defendant money for his

educational expenses, and the Defendant agreed to pay back the loan according to the terms of the

promissory note, which included, among other things, HHS’s guarantee of the note against the

Defendant’s default. Upon the Defendant’s default, HHS fulfilled its obligation to guarantee the

note by paying Sallie Mae on or about February 11, 2013, and was assigned Sallie Mae’s rights

under the promissory note, which include the right to sue to enforce its terms.1




        1
            No statute of limitations applies, pursuant to the Higher Education Technical Amendments of 1991
(“HETA”), 20 U.S.C. § 1091a, for the collection of federally insured student loans that are in default. See 20 U.S.C.
§ 1091a(a). Section 1091a(a)(2) of HETA provides: “Notwithstanding any other provision of statute, regulation, or
administrative limitation, no limitation shall terminate the period within which suit may be filed, a judgment may be
enforced, or an offset, garnishment, or other action initiated or taken.” 20 U.S.C. § 1091a(a)(2).

                                                         5
             Case 1:19-cv-02339 Document 1 Filed 08/02/19 Page 6 of 6



                         DEMAND FOR JUDGMENT AND RELIEF

       WHEREFORE, Plaintiff United States demands judgment against the Defendant, Michael

M. Wilson, for principal and accrued interest, as of August 2, 2019, with interest accruing

thereafter at the rate of 5.500% per annum to the date of judgment, and interest from the date of

judgment at the legal rate until paid in full, with the addition of the Central Intake Facility fee of

$140.00, court costs, and such other relief as is just and proper.


                                               Respectfully submitted,

                                               JESSIE K. LIU
                                               D.C. Bar No. 472845
                                               United States Attorney

                                               DANIEL F. VAN HORN
                                               D.C. Bar # 924092
                                               Chief, Civil Division


                                                                       /s/
                                               OLIVER W. McDANIEL, D.C. Bar #377360
                                               Assistant United States Attorney
                                               Civil Division
                                               555 4th Street, N.W.
                                               Washington, D.C. 20530
                                               Office: (202) 252-2508
                                               Fax: (202) 252-2610
                                               Email: oliver.mcdaniel@usdoj.gov

August 2, 2019




                                                  6
                           Case 1:19-cv-02339 Document 1-1 Filed 08/02/19 Page 1 of 2
                                                               CIVIL COVER SHEET
JS-44 (Rev. 6/17 DC)
 I. (a) PLAINTIFFS                                                               DEFENDANTS
 United States of America                                                       MICHAEL M. WILSON, also known as Michael J. Wilson



                                                         Wash., D.C.
 (b) COUNTY OF RESIDENCE OF FIRST LISTED PLAINTIFF _____________________                                                           Arlington, VA
                                                                                    COUNTY OF RESIDENCE OF FIRST LISTED DEFENDANT _____________________
                   (EXCEPT IN U.S. PLAINTIFF CASES)                                                  (IN U.S. PLAINTIFF CASES ONLY)
                                                                                        NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE TRACT OF LAND INVOLVED

 (c) ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER)                        ATTORNEYS (IF KNOWN)

 Oliver W. McDaniel                                                             Unknown
 Assistant United States Attorney, Civil Division
 555 4th Street, NW, Washington, D.C. 20530
 (202) 252-2508, oliver.mcdaniel@usdoj.gov

 II. BASIS OF JURISDICTION                                          III. CITIZENSHIP OF PRINCIPAL PARTIES (PLACE AN x IN ONE BOX FOR
     (PLACE AN x IN ONE BOX ONLY)                                   PLAINTIFF AND ONE BOX FOR DEFENDANT) FOR DIVERSITY CASES ONLY!
                                                                                           PTF    DFT                                                        PTF           DFT
 o     1 U.S. Government    o     3 Federal Question
         Plaintiff                 (U.S. Government Not a Party)    Citizen of this State        o1 o1                Incorporated or Principal Place        o4 o4
                                                                                                                      of Business in This State
 o     2 U.S. Government    o     4 Diversity                       Citizen of Another State     o2 o2                Incorporated and Principal Place       o5 o5
         Defendant                  (Indicate Citizenship of
                                                                                                                      of Business in Another State
                                    Parties in item III)            Citizen or Subject of a
                                                                    Foreign Country
                                                                                                 o3 o3                Foreign Nation                         o6 o6
                                             IV. CASE ASSIGNMENT AND NATURE OF SUIT
             (Place an X in one category, A-N, that best represents your Cause of Action and one in a corresponding Nature of Suit)
 o     A. Antitrust        o    B. Personal Injury/                      o     C. Administrative Agency                          o      D. Temporary Restraining
                                   Malpractice                                    Review                                                   Order/Preliminary
       410 Antitrust                                                                                                                       Injunction
                                310 Airplane                                   151 Medicare Act
                                315 Airplane Product Liability                                                                    Any nature of suit from any category
                                320 Assault, Libel & Slander              Social Security
                                                                                                                                  may be selected for this category of
                                                                               861 HIA (1395ff)
                                330 Federal Employers Liability                                                                   case assignment.
                                                                               862 Black Lung (923)
                                340 Marine
                                                                               863 DIWC/DIWW (405(g))                             *(If Antitrust, then A governs)*
                                345 Marine Product Liability
                                                                               864 SSID Title XVI
                                350 Motor Vehicle
                                                                               865 RSI (405(g))
                                355 Motor Vehicle Product Liability
                                                                          Other Statutes
                                360 Other Personal Injury
                                                                               891 Agricultural Acts
                                362 Medical Malpractice
                                                                               893 Environmental Matters
                                365 Product Liability
                                                                               890 Other Statutory Actions (If
                                367 Health Care/Pharmaceutical
                                                                                   Administrative Agency is
                                    Personal Injury Product Liability
                                                                                   Involved)
                                368 Asbestos Product Liability


 o     E. General Civil (Other)                                OR              o     F. Pro Se General Civil
 Real Property                          Bankruptcy                                   Federal Tax Suits                                  462 Naturalization
      210 Land Condemnation                 422 Appeal 27 USC 158                        870 Taxes (US plaintiff or                         Application
      220 Foreclosure                       423 Withdrawal 28 USC 157                         defendant)                                465 Other Immigration
      230 Rent, Lease & Ejectment                                                        871 IRS-Third Party 26 USC                         Actions
      240 Torts to Land                 Prisoner Petitions                                    7609                                      470 Racketeer Influenced
      245 Tort Product Liability             535 Death Penalty
                                                                                                                                            & Corrupt Organization
                                             540 Mandamus & Other                    Forfeiture/Penalty
      290 All Other Real Property                                                                                                       480 Consumer Credit
                                             550 Civil Rights                             625 Drug Related Seizure of
                                                                                              Property 21 USC 881                       490 Cable/Satellite TV
 Personal Property                           555 Prison Conditions
                                                                                          690 Other                                     850 Securities/Commodities/
      370 Other Fraud                        560 Civil Detainee – Conditions
                                                                                                                                            Exchange
      371 Truth in Lending                       of Confinement
                                                                                     Other Statutes                                     896 Arbitration
      380 Other Personal Property
                                                                                         375 False Claims Act                           899 Administrative Procedure
          Damage                        Property Rights
                                            820 Copyrights                               376 Qui Tam (31 USC                                Act/Review or Appeal of
      385 Property Damage
                                            830 Patent                                       3729(a))                                       Agency Decision
          Product Liability
                                            835 Patent – Abbreviated New                 400 State Reapportionment                      950 Constitutionality of State
                                                Drug Application                         430 Banks & Banking                                Statutes
                                            840 Trademark                                450 Commerce/ICC                               890 Other Statutory Actions
                                                                                             Rates/etc.                                     (if not administrative agency
                                                                                         460 Deportation                                    review or Privacy Act)
                             Case 1:19-cv-02339 Document 1-1 Filed 08/02/19 Page 2 of 2
 o     G. Habeas Corpus/                       o      H. Employment                           o     I. FOIA/Privacy Act                    o     J. Student Loan
          2255                                        Discrimination
       530 Habeas Corpus – General                    442 Civil Rights – Employment                 895 Freedom of Information Act               152 Recovery of Defaulted
       510 Motion/Vacate Sentence                         (criteria: race, gender/sex,              890 Other Statutory Actions                      Student Loan
       463 Habeas Corpus – Alien                          national origin,                              (if Privacy Act)                             (excluding veterans)
           Detainee                                       discrimination, disability, age,
                                                          religion, retaliation)

                                               *(If pro se, select this deck)*                 *(If pro se, select this deck)*

 o     K. Labor/ERISA                          o      L. Other Civil Rights                   o     M. Contract                            o     N. Three-Judge
          (non-employment)                               (non-employment)                                                                        Court
                                                                                                    110 Insurance
       710 Fair Labor Standards Act                   441 Voting (if not Voting Rights              120 Marine                                   441 Civil Rights – Voting
       720 Labor/Mgmt. Relations                          Act)                                      130 Miller Act                                   (if Voting Rights Act)
       740 Labor Railway Act                          443 Housing/Accommodations                    140 Negotiable Instrument
       751 Family and Medical                         440 Other Civil Rights                        150 Recovery of Overpayment
           Leave Act                                  445 Americans w/Disabilities –                    & Enforcement of
       790 Other Labor Litigation                         Employment                                    Judgment
       791 Empl. Ret. Inc. Security Act               446 Americans w/Disabilities –                153 Recovery of Overpayment
                                                          Other                                         of Veteran’s Benefits
                                                      448 Education                                 160 Stockholder’s Suits
                                                                                                    190 Other Contracts
                                                                                                    195 Contract Product Liability
                                                                                                    196 Franchise


 V. ORIGIN
 o 1 Original o 2 Removed o 3 Remanded                           o 4 Reinstated o 5 Transferred o 6 Multi-district o 7 Appeal to                         o 8 Multi-district
      Proceeding           from State        from Appellate        or Reopened         from another            Litigation              District Judge        Litigation –
                           Court             Court                                     district (specify)                              from Mag.             Direct File
                                                                                                                                       Judge

 VI. CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE.)
   Breach of HEAL Student Loan Promissory Note, under 42 U.S.C. §§ 292 f-p, 254o (b)(1) (treble damages)

 VII. REQUESTED IN                           CHECK IF THIS IS A CLASS            DEMAND $ 453,870.94 plus                        Check YES only if demanded in complaint
                                             ACTION UNDER F.R.C.P. 23                                                            YES               NO
      COMPLAINT                                                                      JURY DEMAND:

 VIII. RELATED CASE(S)                       (See instruction)                                                                   If yes, please complete related case form
                                                                                 YES                    NO
       IF ANY
           August 2, 2019
 DATE: _________________________                  SIGNATURE OF ATTORNEY OF RECORD _________________________________________________________


                                              INSTRUCTIONS FOR COMPLETING CIVIL COVER SHEET JS-44
                                                            Authority for Civil Cover Sheet

      The JS-44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and services of pleadings or other papers as required
by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the
Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of Court for each civil complaint filed.
Listed below are tips for completing the civil cover sheet. These tips coincide with the Roman Numerals on the cover sheet.

           I.         COUNTY OF RESIDENCE OF FIRST LISTED PLAINTIFF/DEFENDANT (b) County of residence: Use 11001 to indicate plaintiff if resident
                      of Washington, DC, 88888 if plaintiff is resident of United States but not Washington, DC, and 99999 if plaintiff is outside the United States.

           III.       CITIZENSHIP OF PRINCIPAL PARTIES: This section is completed only if diversity of citizenship was selected as the Basis of Jurisdiction
                      under Section II.

           IV.        CASE ASSIGNMENT AND NATURE OF SUIT: The assignment of a judge to your case will depend on the category you select that best
                      represents the primary cause of action found in your complaint. You may select only one category. You must also select one corresponding
                      nature of suit found under the category of the case.

           VI.        CAUSE OF ACTION: Cite the U.S. Civil Statute under which you are filing and write a brief statement of the primary cause.

           VIII.      RELATED CASE(S), IF ANY: If you indicated that there is a related case, you must complete a related case form, which may be obtained from
                      the Clerk’s Office.

           Because of the need for accurate and complete information, you should ensure the accuracy of the information provided prior to signing the form.
                         Case 1:19-cv-02339 Document 1-2 Filed 08/02/19 Page 1 of 2

AO 440 (Rev. 06/12; DC 3/15) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                     for the

                                                     __________ District
                                                           District      of __________
                                                                    of Columbia


             UNITED STATES OF AMERICA                                   )
                                                                        )
                                                                        )
                                                                        )
                            Plaintiff(s)                                )
                                                                        )
                                v.                                             Civil Action No. 19-2339
                                                                        )
          MICHAEL M. WILSON, also known as                              )
                 Michael J. Wilson                                      )
                                                                        )
                                                                        )
                           Defendant(s)                                 )

                                                     SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) MICHAEL M. WILSON, also known as Michael J. Wilson
                                           1501 Crystal Dr., Apt. 529                         Business
                                           Arlington, VA 22202                                Dr. Michael M. Wilson, M.D., J.D.
                                           4643 Q Street, NW                                      and Associates
                                           Washington, D.C. 20007                             2200 Pennsylvania Avenue, NW
                                                                                              Fourth Floor, East
                                                                                              Washington, D.C. 20037

          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Oliver W. McDaniel
                                           Assistant United States Attorney, Civil Division
                                           555 4th Street, NW, Washington, D.C. 20530
                                           (202) 252-2508, oliver.mcdaniel@usdoj.gov



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                  ANGELA D. CAESAR, CLERK OF COURT


Date:             08/02/2019
                                                                                               Signature of Clerk or Deputy Clerk
                           Case 1:19-cv-02339 Document 1-2 Filed 08/02/19 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 19-2339

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
